SANBORN, Circuit Judge.
This was an action by a bona ñde purchaser of refunding bonds issued under a general law of the legislature of the state of Kansas approved March 8, 1879, entitled “An act to enable counties, municipal corporations, the hoards of education of any city, and school districts, to refund their indebtedness,” known as chapter 50 of ihe Laws of Kansas of 1879. The defenses were that, so far as this general law gave; authority to the commissioners of Barber county to issue refunding bonds, it was repealed by the special act of the legislature of Kansas approved March 17, 1879, which authorized the board of county commissioners of Barber county to issue bonds, not exceeding the amount of $20,000, for the purpose of paying the county orders or warrants of that county issued between the 7th day of July, 1875, and the 31st day of January, 1879, known as chapter 69 of the Laws of Kansas of 1879, and that the warrants and bonds which were surrendered for the refunding bonds were dated prior to July 7, 1875, and were all fraudulent in their origin and in their issue. The refunding bonds contained a recital that they were issued in accordance with the provisions of the general law found in chapter 50 of the Laws of 1879. The circuit court rendered judgment in favor of the holder of the bonds. The decision of the court below that the general law of Kansas found in chapter 50 of the Laws 1879 is not repealed by the special law found in chapter 69 of the Laws of Kansas of 1879 is affirmed on the authority of Board of Com’rs of Pratt Co. v. Society for Savings, 61 U. S. App. 61, 32 C. C. A. 596, 90 Fed. 233, and Board of Com’rs of Seward Co. v. AEtna Life Ins. Co., 61 U. S. App. 41, 32 C. C. A. 585, 90 Fed. 222. *768Che decision of the court below that the county was, estopped.by the recitals in the bonds from showing that the bondé ánd’wdirants for which the refunding bonds were issued were fraudulent in their origin or in their issue is affirmed on the authority of City of Huron v. Second Ward Sav. Bank, 57 U. S. App. 593, 600, 603, 30 C. C. A. 38, 41, 43, 86 Fed. 272, 275, 277; Board of Com’rs of Seward Co. v. AEtna Life Ins. Co., 61 U. S. App. 41, 32 C. C. A. 585, 90 Fed. 222; and West Plains Tp. v. Sage, 32 U. S. App. 725, 733, 16 C. C. A. 553, 557, 69 Fed. 943, 946.